DETAILED ACTION

1)       The Restriction is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   2)       Claims 4, 13-14, are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Claim 4 recites the broad recitation “higher than 85oC”, and the claim also recites “90oC”, “95oC”, “100oC”, “105oC, “115oC”, “120oC”, which are the narrower statements of the range/limitation. 
Claim 13 recites the broad recitation “0o dH to 14o dH”, and the claim also recites “0o dH to 8.4o dH”, which is the narrower statement of the range/limitation.

 The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     3)       Claims 1-8, are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Couvreur (US 2011/0136963).
Claims 1-3: Couvreur discloses terpolymer Joncryl 678.   The terpolymer   Joncryl 678 includes 33.3% of styrene, 33.3% of acrylic acid and 33.3% of alpha methyl 
Claim 4: the invention is disclosed per claim 1, above.  The glass transition temperature Tg is implicitly disclosed by the Joncryl 678 since the monomeric composition falls within the scope of the claims.   
Claims 5-6: the invention is disclosed per claim 1, above.  The monovalent cation for balancing an anionic charge located at a hydrophilic monomer is disclosed in the hydrophilic monomer, acrylic acid formula, as H+.
Claims 7-8: the invention is disclosed per claim 1, above.  Table 3 and paragraph [0108] discloses that the terpolymer is treated with ammonia solution which leads to formation ammonium acrylate groups in the form of an aqueous copolymer solution in the range 100 g/L to 400 g/L.
4)       Claims 9-12, 14-15, are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamaguchi Zenji et al.                   (JP 2000 248483), (machine translation is used in the Office Action, copy of translation provided to the Applicants).
Claims 9-12, 15: Yamaguchi Zenji discloses copolymer A-8 [0021].   The copolymer A-8 is the sodium salt of the copolymer of acrylic acid and alpha-methylstyrene (1:1 molar ratio) (molecular weight 13,000).  The copolymer A-8 is used as an aqueous solution in a method for reducing pitch and adhesive material in pulp making equipment (Abstract, claims 1-2, [0019], [0023]).  The amount added to pulp slurry is 300 ppm as a water soluble copolymer [0023].  Yamaguchi Zenji discloses the invention or in the least the differences, if any, are small and would have been obvious to one skilled in the art at the time the invention as filed. 
Claim 14: the invention is disclosed per claim 12, above.  The amount added to pulp slurry is 300 ppm as a water soluble copolymer [0023].    
Claim 15: the invention is disclosed per claim 7/1.  Yamaguchi Zenji discloses copolymer A-8 [0021].   The copolymer A-8 is the sodium salt of the copolymer of acrylic acid and alpha-methylstyrene.   The copolymer A-8 is used as an aqueous solution in a method for reducing pitch and adhesive material in pulp making equipment (Abstract, claims 1-2, [0019], [0023]).                                                                                                                                             5)       Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi Zenji.   The invention is disclosed per claim 12, above.  Yamaguchi Zenji is silent on the water hardness of the aqueous pulp, however, it would have been obvious to one skilled in the art at the time the invention was filed, that the water hardness of the aqueous pulp include the claimed range since it is a wide range and is under pitch control of the copolymer A-8 that is the sodium salt of the copolymer of acrylic acid and alpha-methylstyrene.  
Conclusion
6)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748